IN THE UNITED sTATEs DISTRICT coURT FIL ED
FoR THE DISTRICT oF MoNTANA '

MISsoULA DIvIsIoN ”4” 01 2019
<?/erk
D[st - ' U_S
M'~SZ€'~‘:'D"~».°~°.»:::
WAYNE DALE KELLBERG,
CV 19-37-M-DLC-JCL
Plaintiff,
vs. ORDER
SUPERVISOR RICKY
SI-IELBOURNE,
Defendant.

 

 

United States Magistrate Judge Jeremiah C. Lynch entered his Order and
Findings and Recomrnendations on February 28, 2019, recommending the
dismissal of Plaintiff’s case under the doctrine of res judicata. (Doc. 3 at 6-7.)
Plaintiff did not object to the Findings and Recommendations and so has waived
the right to de novo review thereof. 28 U.S.C. § 636(b)(1)(C). Absent objection,
this Court reviews findings and recommendations for clear error. United States v.
Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474
U.S. 140, 149 (1985). Clear error exists if the Court is left with a “defmite and
firm conviction that a mistake has been committed.” United States v. Syrax, 235
F.3d 422, 427 (9th Cir. 2000) (citations omitted). Reviewing for clear error and

finding none,

IT IS ORDERED that Judge Lynch’s Order and F indings and
Recommendations (Doc. 3) are ADOPTED iN FULL and Plaintiff’s complaint is
DISMISSED without leave to amend.

IT IS FURTI-[ER ORDERED that the Clerk of Court is directed to enter a
judgment of dismissal and close this case.

DATEDthiS |5'Jc day ofMay, 2019.

{a

Dana L. Christensen, Chief Judge
United States District Court

